DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim contains an instance of vague indefinite language, including the use of the phrase “can”.  It is unclear whether the features following “can” in each claim are intended to be positively recited as part of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinberg et al. (U.S. Patent Number 7,506,255).
Referring to claim 1, Feinberg et al. discloses implementing the method of displaying and reading text flow with a dual direction format via a computer (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15); generating by the computer a first display of a first line of information for a user to read from left to right on a computer device display or pages of a book (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15); reading the first line of information by the user from left to right the first line of information shown on the computer device display or pages of a book (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15); generating by the computer a second display of a second line of information for the user to read from right to left on the computer device display or pages of a book (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15); and reading the second line of information by the user from right to left the second line of information shown on the computer device display or pages of a book (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15).
Referring to claim 2, Feinberg et al. discloses  wherein directional indicators guide user's eyes from the first line of information to the second line of information (410).
Referring to claim 3, Feinberg et al. discloses  a computer to implement the user reading system (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15); a reverse reading pattern of text provided by the computer the reverse reading pattern of text for the user to read the text on a display of the computer or pages printed by the computer in a book to increase the user's reading speed, efficiency and comprehension (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15); a first line of text for the user to read the first line of text from left to right from the text organized by the computer (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15); a second line of text for the user to read the second line of text from right to left from the text organized by the computer the first line of text presented by the computer directly above the second line of text (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15); and a last word of the first line of text presented by the computer directly above a pre- defined word connected to a first word of the second line of text making a zig zag reading pattern of text from left to right then right to left (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15).
Referring to claim 4, Feinberg et al. discloses wherein directional indicators guide user's eyes from the first line of text to the second line of text (410).
Referring to claim 5, Feinberg et al. discloses  implementing the method of dual direction reading by a user having a text flow via a computer (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15); determining a dual direction format to the text flow by the computer (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15); and generating by the computer the text flow in the dual direction format from a user specified predetermined content that allows the user to read with less eye movement the text flow displayed on a computer device screen or pages of a book (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15).
Referring to claim 6, Feinberg et al. discloses wherein transforming by the computer the user specified predetermined content into the dual direction format with the dual direction content being arranged for all text of every other text line to be read by the user in an opposite direction so that the users eyes can easily drop down to see a next word and continue reading right to left and then drop down to the next word and read left to right (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15).
Referring to claim 7, Feinberg et al. discloses wherein the user specified predetermined content is the user picking a novel written by an author of the novel (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15)
Referring to claim 8, Feinberg et al. discloses wherein the user specified predetermined content is the user creating live text material by typing into the computer or dictating into the computer (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15).
Referring to claim 9, Feinberg et al. discloses wherein rearranging by the computer the user specified predetermined content into the dual direction format (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15).
Referring to claim 10, Feinberg et al. discloses wherein directional indicators guide user's eyes in the dual direction format that include all odd numbered lines would have a right directional prompt that is a right facing arrow > and the text flow would be written in the left to right formatting, all even numbered lines would be written in the right to left formatting and begin with a left facing prompt that is a left facing arrow (410).
Referring to claim 11, Feinberg et al. discloses wherein directional indicators guide user's eyes in the dual direction format that include all odd numbered lines would have a first font and the text flow would be written in the left to right formatting, all even numbered lines would be written in the right to left formatting and have a second font (410).
Referring to claim 12, Feinberg et al. discloses wherein directional indicators guide user's eyes in the dual direction format that include all odd numbered lines would have a first color and the text flow would be written in the left to right formatting, all even numbered lines would be written in the right to left formatting and have a second color (410).
Referring to claim 13, Feinberg et al. discloses wherein directional indicators guide user's eyes in the dual direction format that include all odd numbered lines would have a first color shade and the text flow would be written in the left to right formatting, all even numbered lines would be written in the right to left formatting and have a second color shade (column 4 line 65-column 5 line 18, column 5 lines 31-column 6 line 3, column 7 line 25-column 8 line 21 & column 9 lines 4-15).
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brownlee et al. (U.S. Patent Number 2008/0028308) teaches a visual display method for sequential data.
Eko (U.S. Publication Number 2007/0042336) teaches backwards and backwards numbering system.
Shepps (U.S. Publicaiton Number 2006/0012163) teaches foldout pocket guide map.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715